Citation Nr: 1634833	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-43 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 6, 1979 to September 26, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In his October 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  This hearing was scheduled for August 2011.  In statement to VA that same month, the Veteran noted that he no longer wished to have a hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

In April 2014, the Board characterized the Veteran's PTSD claim as one for a psychiatric disability, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, to include a VA examination, the AOJ confirmed and continued the prior denial, and returned the case to the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is necessary. 


FINDINGS OF FACT

1.  No psychiatric disabilities were noted at the time of the Veteran's examination, acceptance, and enrollment into service.
2.  The record shows the Veteran clearly and unmistakably had a psychiatric disability prior to service.

3.  The Veteran's pre-existing psychiatric disability underwent a permanent worsening during service, beyond the natural progress of the condition.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he was exposed to "stressful situations" in service and, being unable to cope with such stress, it caused him to act out and, ultimately, to be discharged.  Since that time, the Veteran has been unable to handle stress and stressful situations and asks that service connection be granted for a psychiatric disability.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304 (b) (2015), and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Id. at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2015).

The Veteran's service records show that he served in the U.S. Army for a total of two and one-half months, during which time he was reprimanded on multiple occasions for not following commands, and was written up for being belligerent and lacking self-discipline.  Such behavior culminated in a September 1979 psychiatric examination and, soon thereafter, separation from service.  

At the outset, the Board notes that the Veteran has been diagnosed with various mental health disabilities.  These diagnoses include having a borderline personality disorder.  Personality disorders are not conditions for which VA compensation may be paid.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015). However, the Board notes that the Veteran has also been variously diagnosed with anxiety disorder (to include unspecified), mood disorder, major depressive disorder (also including unspecified), and both schizophrenia and schizoaffective disorder, to include unspecified schizophrenia spectrum and other psychotic disorder.

With regard to psychiatric disorders in general, the evidence shows that no such disorders were noted at the time of the Veteran's examination, acceptance, and enrollment into service.  His July 1979 report of medical examination, undertaken for purposes of enlistment into service, indicated he was psychiatrically normal.  As such, he is entitled to the presumption of soundness.

As to whether the presumption has been rebutted, the Board finds that there is clear and unmistakable evidence that the Veteran had psychiatric disorders prior to service.  In May 2014, in response to the Board's remand, the Veteran underwent a VA psychiatric examination.  At that time, the examiner diagnosed the Veteran with unspecified schizophrenia spectrum and other psychotic disorder, unspecified anxiety disorder, unspecified depressive disorder, and two diagnoses related to substance abuse.  The examiner specifically ruled out PTSD, finding that the Veteran's claimed stressor did not meet the definition of psychological trauma.  As for etiology, the examiner noted that it would be "impossible to identify specifically" when the Veteran's psychiatric difficulties began.  The record indicated that the Veteran was abused as a child, saw a psychiatrist starting at age 12, and that he had issues with anxiety, mood and hallucinations "virtually all of his life."  In a September 1979 in-service psychiatry evaluation, the Veteran reported a history of violent behavior until age 14.  The examiner concluded that this information strongly suggested that the Veteran's psychiatric diagnoses existed prior to his entrance into service.  Importantly, there is no contrary and probative medical opinion evidence on this point.

As noted above, however, the Board can conclude that the presumption of soundness has been rebutted only if there is also clear and unmistakable evidence that the conditions in question were not aggravated by service.  Here, the May 2014 VA examiner stated that the Veteran's psychiatric disability, which clearly and unmistakably existed prior to service, was aggravated beyond its normal progression by the Veteran's military service.  In support, the examiner explained that the Veteran's negative experiences with superiors in the military aggravated the mental health problems he experienced prior to enlistment.  The Veteran's childhood abuse very likely created issues for him concerning authority figures, and his inability to cope effectively with the verbal reprimands he was given appeared to have been a result of his already-compromised psychological functioning.   

Thus, the Board finds that the presumption of soundness is rebutted.  Accordingly, and because it appears clear from the May 2014 opinion that the Veteran continues to experience serious psychiatric disabilities that are etiologically related to those which pre-existed his entrance into service, the Board finds that the criteria for establishing service connection for a psychiatric disability have been satisfied.

ORDER

Service connection for acquired psychiatric disability is granted.

REMAND

Previously, the Veteran was not service connected for a disability of any sort and, therefore, did not meet the schedular criteria for a TDIU.  However, as the Board has now granted service connection for a psychiatric disorder, the AOJ must assign a disability rating for such.  Thus, with the assignment of the new rating, it is possible that the Veteran's psychiatric disability will meet the schedular TDIU criteria. 
Accordingly, the case must be remanded for the AOJ to assign a rating to the Veteran's psychiatric disability and to readjudicate the claim for a TDIU in light of this newly service-connected disability.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his psychiatric disability.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should assign an appropriate disability rating to the Veteran's service-connected psychiatric disability.  If necessary, the AOJ should afford the Veteran a current VA examination prior to assigning the rating. 

2.  The Veteran should be given an opportunity to identify any outstanding private or VA psychiatric treatment records, to specifically include those from any private treatment provider who has treated him for such disability. After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from September 2014 to the present, should be obtained and associated with the Veteran's record.

3.  The AOJ should then readjudicate the claim for a TDIU.  In so doing, the AOJ should specifically consider whether referral for an extraschedular evaluation is appropriate.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


